 



Exhibit 10.1
American Commercial Lines, Inc.
2006 Non-Employee Director Compensation Summary Sheet
Annual Cash Retainer
     The Chairman of the Board, provided he is a non-employee director, shall
receive an annual retainer of $45,000, payable in quarterly installments at the
beginning of each calendar quarter, provided that such individual remains the
Chairman of the Board.
     Each member of the Board, who is a non-employee director, shall receive an
annual retainer of $30,000, payable in quarterly installments at the beginning
of each calendar quarter, provided that such individual remains a non-employee
director.
Annual Equity Compensation
     Pursuant to the 2005 Stock Incentive Plan, the Corporation shall award
restricted stock units of its Common Stock (“Restricted Stock Unit Awards”) and
stock options to purchase shares of its Common Stock (“Stock Options”) to the
persons, in the amounts and on the terms specified below.
     That the persons to whom the Restricted Stock Unit Awards and Stock Options
are awarded, and the numbers of shares subject to such Restricted Stock Unit
Awards and Stock Options awarded to each person, are as follows:

                      Restricted Stock Unit     Name:   Awards:   Stock Options:
Clayton Yeutter
    900       6,450  
Eugene I. Davis
    600       4,300  
Richard L. Huber
    600       4,300  
Nils E. Larsen
    600       4,300  
Emanuel L. Rouvelas
    600       4,300  
R. Christopher Weber
    600       4,300  

     That the Restricted Stock Unit Awards and Stock Options shall be awarded as
of the Date of Grant.
     That the exercise price for each of the Stock Options shall be $30.62 per
share.

 



--------------------------------------------------------------------------------



 



     Except as provided by the 2005 Stock Incentive Plan, each of the Restricted
Stock Unit Awards shall vest in three equal annual installments, commencing on
the first anniversary of the Date of Grant; provided that Restricted Stock Unit
Awards shall vest only as to whole shares and, if the number of shares subject
to restriction is not evenly divisible by three, then the unvested fractions of
shares shall not vest until they total a whole share.
     Except as provided by the 2005 Stock Incentive Plan, each of the Stock
Options shall vest in full six months from the Date of Grant.
     Each of the Stock Options shall remain exercisable for 10 years or until it
terminates in accordance with the provisions of the 2005 Stock Incentive Plan.
Committee Cash Retainers
     The Corporation shall pay each chair of a committee of the Board an annual
retainer of $5,000, payable in quarterly installments at the beginning of each
calendar quarter, provided that such person remains a chair of a committee of
the Board.
     The Corporation shall pay $1,250 to each member of a committee of the Board
for attending (in person or by telephone) any meeting of such committee.
     The Corporation shall reimburse each member of the Board for travel
expenses incurred by such member in attending meetings of the Board or
committees of the Board.

 